Title: To George Washington from Leighton Wood, 2 February 1795
From: Wood, Leighton
To: Washington, George


        
          Sir
          Philadelphia 2nd Feby 1795
        
        In consideration of my having spent many Years in the service of Virginia (eleven of them as Auditor & Solicitor) and of the present low Salaries to Clerks, I am most reluctantly compelled by necessity to intrude on your Goodness; soliciting your appointment to some office that you may suppose me capable of conducting without manifest disadvantage to the Interest of the United States. I have not Sir the vanity to expect that either my Abilities or Merit are solely sufficient to recommend me to your notice, was it not aided by the circumstance that my prime of Life has been spent in the service of one of the most respectable American States to the disapprobation I fear of affluent tho’ far distant Friends & the total loss of every resource whatever for support, publick business alone excepted. This representation with the necessity of providing for a numerous Family, unfortunately habituated from the generosity of Virginia to a much more liberal state of Living than at present I can permit, will I hope Sir in your opinion apologize for my presumption in addressing you. Ever since the dissolution of the Solicitors office in Virginia (1791) I have been engaged in the office of the Secretary of the Treasury, by which means having the honour to be known to him, as well as otherwise to the Secretaries of State and of War, I rest on the recommendation of those Gentlemen should you

think proper to condescend to an enquiry of my past conduct, and for the future I can only say, that in case you think proper to gratifie my request (whenever a suitable opportunity offers) no attention or assiduity of mine shall be wanting to give every satisfaction in my power—with the utmost respect I remain Sir Your most obedient & very hble Servt
        
          Leighton Wood
        
      